Citation Nr: 1231340	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.  

3.  Entitlement to an initial rating in excess of 30 percent for headaches.  

4.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  He had service in the Republic of Vietnam, where he performed duties as a gunner on an armor crew.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2010, at which time, it was remanded for further development.  Pursuant to the Board's remand, an appropriate notification letter was sent in January 2010, the Veteran was afforded VA examinations in January 2010, and his claims were readjudicated in a November 2011 Supplemental Statement of the Case.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

In a November 2011 rating decision, the VA Appeals Management Center (AMC) in Washington, D.C. granted service connection for headaches and assigned a 30 percent rating, effective October 22, 2010.  The Veteran has expressed disagreement with this evaluation, which will be further discussed in the Remand portion of this decision.

The AMC also revised the Veteran's initial rating for PTSD from 50 to 70 percent, effective October 22, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Finally, the AMC confirmed and continued the denial of entitlement to service connection for a gastrointestinal disorder, claimed as GERD.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that there are potential issues of an initial rating in excess of 30 percent for headaches and entitlement to a TDIU.  Accordingly, those potential issues will be addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder, diagnosed primarily as GERD, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way directly related to service.

2.  The preponderance of the evidence is against a finding that the Veteran's GERD is proximately due to or has been aggravated by a disability for which service connection has already been established.  

3.  The Veteran's PTSD is productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, diagnosed primarily as GERD, was not incurred in or aggravated by service, nor proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  The criteria have not been met for an initial rating in excess of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a gastrointestinal disorder and entitlement to an initial rating in excess of 70 percent for PTSD.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After reviewing the record, the Board finds that VA has met that duty.

In October 2002, VA received the Veteran's claims of entitlement to service connection for a gastrointestinal disorder and PTSD.  Following the receipt of that application, in various letters including one in January 2010, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In December 2003, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent rating, effective October 22, 2002.  The RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  The Veteran disagreed with those decisions, and this appeal ensued.  

Following its December 2003 decision, the RO informed the Veteran that in order to establish an increased rating for his service-connected PTSD, the evidence had to show that the manifestations of that disability were worse than reflected by the assigned 50 percent rating.  VA also informed the Veteran that the evidence had to show how that disability had affected his employment and daily life.  38 U.S.C.A. § 5103(a) (West 2002).  

The claims were subsequently readjudicated in the November 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

During the course of the appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records, dated from September 1980 through December 2003, reflecting his treatment by or through private health care providers, including S. S. P., M.D., G. L. P., M.D., and B. D., M.D.; records, dated from August 1993 through October 2008, reflecting the Veteran's treatment by or through VA; the report of a December 2002 psychiatric evaluation by R. K. R., M.D., Ph.D.; and statements from the Veteran's family and friends, B. V. E. P., Jr., R. P. S., C. P., R. D. T., R. K., and C. S.  

In July 2003 and January 2010, VA examined the Veteran to determine the nature, etiology, and extent of any psychiatric disorder and gastrointestinal disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in January 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Gastrointestinal Disorder

The Veteran seeks entitlement to service connection for a gastrointestinal disorder.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran does not contend, and the evidence does not show that his gastrointestinal disorder was first manifested in service.  During service in May and June 1967, he was treated for an upset stomach and vomiting in association with a cold and sorethroat.  However, there were no findings of a chronic, identifiable gastrointestinal disorder.  Indeed, his service treatment records are otherwise negative; and the reports of his December 1966 service entrance examination and April 1969 service separation examination are negative for any complaints or clinical findings of a chronic, identifiable gastrointestinal disorder.  Notably on the Report of Medical History at service separation, the Veteran denied having or having had any stomach trouble.  Such a disorder was not manifested until August 1995 and January 1996, when the Veteran was treated by S. S. P., M.D., for complaints of indigestion and heartburn.  The various diagnoses were gastritis and GERD.  However, in January 1997, an upper gastrointestinal service was negative, and there were no findings that either gastritis or GERD were in any way related to the Veteran's service.  Nevertheless, in January 2010, VA examined the Veteran to determine whether the Veteran's gastrointestinal disorder was related to service.  

Following the examination, the examiner stated that there had been no documented complaints or treatment for any stomach disorder during active military service.  She further noted that at the time of his service separation examination, the Veteran had denied any stomach problems.  Indeed, the VA examiner found no records to substantiate the presence of a stomach condition prior to 1995.  Therefore, she concluded that it was less likely than not that the Veteran's stomach condition had been caused by or had originated in service.  The Veteran has presented no medical or other competent objective evidence to the contrary; and, therefore, there is no basis for service connection for a gastrointestinal disorder on a direct basis.  However, that conclusion does not end the inquiry.  

The Veteran's primary contention is that his gastrointestinal disorder is proximately due to or has been aggravated by the stress and nervousness associated with his service-connected PTSD.  Therefore, he maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(a).  

VA treatment records, such as those dated from December 2002 through November 2005, show that the Veteran has been treated for many years for gastrointestinal symptoms, diagnosed primarily as GERD.  Although there were no findings of a relationship to service or to a disorder for which service connection had already been established, VA evaluated the Veteran as part of its January 2010 VA examination to determine whether that disorder was secondary to a disorder for which service connection had already been established.  

Following evaluation, the VA examiner explained that GERD is the result of diminished lower esophageal sphincter tone resulting in reflux of the gastric contents into the lower esophagus.  She noted that although there are many contributing internal and external factors, neither the Veteran's PTSD nor any of his other service-connected disorders (hearing loss disability, tinnitus, and a scar of the left lower eyelid) are etiological contributors.  Moreover, the VA examiner stated that current pathophysiologically causative agents which could relax the sphincter included caffeine, chocolate, garlic and onions, tobacco, obesity, and some medications.  Additionally, the VA examiner noted that the Veteran had a hiatal hernia which had been confirmed by an EGD in 2007.  She stated that a hiatal hernia made the reflux worse due to altered diaphragmatic tone.  She acknowledged that stress was related to the Veteran's PTSD but stated that stress, itself, was not a causative factor in the pathophysiology of GERD.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's GERD was proximately due to or had been aggravated by a service-connected disability, including PTSD.  

 The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (2011) (it is the claimant's responsibility to support a claim for VA benefits).  Therefore, the Board finds that the preponderance of the evidence is also against the Veteran's claim that his gastrointestinal disorder, diagnosed primarily as GERD, is secondary to a service-connected disability.

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to describe his gastrointestinal symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

As noted above, the Veteran's main argument is not that his gastrointestinal disorder originated in service.  However, to the extent that the Veteran may claim that he has had stomach problems since service, the Board finds that any such reports would not be credible as there was no indication of any problems until many years after service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disability and service and/or a service-connected disorder, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's gastrointestinal disorder and any instance of his military service or a service-connected disorder, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the etiology of his current disorder.  In contrast, the VA examiner provided a detailed rationale in support of his opinion that the current gastrointestinal disorder was not related to service or service-connected PTSD, and cited to the relevant evidence and medical literature.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disorder on both direct and secondary bases and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

PTSD

The Veteran also seeks entitlement to an initial rating in excess of 70 percent for his service-connected PTSD.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186  (1995). 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.   Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.   A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  During the course of the appeal, the veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999) Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

A review of the evidence discloses that the Veteran's PTSD was first diagnosed in December 2002, following an examination by R. K. R., M.D., Ph.D.  Thereafter, he had detailed evaluations during a VA Mental Health Clinic intake examination in December 2002 and during VA examinations in July 2003 and January 2010.  During the course of the appeal, he was followed for PTSD by the VA Psychiatry Service.  During those examinations and treatment, the primary manifestations of his PTSD were depression, restlessness, irritability, sleep impairment, impaired concentration, social isolation, and a loss of interest in activities he formerly enjoyed.  He reportedly felt useless and hopeless, and occasionally voiced suicidal ideation without a plan and stated he would not do so due to his relationship with his wife.  The examiners have found that his GAF scores to be generally between 45 to 50.  Not only are such scores indicative of serious symptomatology, the Veteran reports (see, e.g., June 2008 correspondence) that the stress from his PTSD caused him to retire before he wanted to.  

While the Veteran's PTSD has been significantly disabling since service connection became effective in October 2002, it has not been of such a degree as to result in total social and occupational impairment.  For example, prior to his retirement as a police officer, the evidence shows that the Veteran rose through the ranks to become Chief of Police.  In addition,  the more recent treatment records show that he started or, at least, oversaw the construction of a new home, a project which he reportedly enjoyed.  Moreover, unlike the reports of his examinations in 2002, 2003, and 2010, his VA treatment records show multiple GAF scores of 65 or 66.  Such scores are indicative of more moderate symptomatology.  In this regard, the treatment records and the examination reports show that the Veteran was, generally, cooperative and well-oriented with a logical, sequential thought process, and relevant, coherent, logical speech.  Furthermore, he does not perform obsessional rituals which interfere with his routine activities or neglect of his personal appearance and hygiene.  Also, there is no evidence that his depression affects his ability to function independently or to perform his daily activities.  Additionally, he does not experience spatial disorientation.  While he had suicidal ideation, he indicated that he would not carry through with such ideas due to his wife.  Finally, while the Veteran reports social isolation and a general inability to establish and maintain effective relationships, the Board notes that he enlisted the help of several friends, his pastor, and his former stepson to speak on his behalf.  Such statements suggest that he does have people, to whom he can turn for support, and that he is not socially isolated.  

On balance, the foregoing evidence shows that the Veteran's PTSD is productive of less than total social and industrial impairment.  Indeed, the manifestations of his PTSD more nearly reflect the schedular criteria commensurate with the assignment of a 70 percent evaluation.  As such, a higher initial rating is not warranted, and the appeal is denied.  

In arriving at the foregoing decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  While the Veteran states that his PTSD forced him to stop working as a police officer sooner than he would have liked, he was able to progress successfully through the ranks to become Chief of Police and to retire due to the number of years served rather than medical disability.  In short, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  That is, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as GERD, to include as secondary to service-connected PTSD, is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

As noted above, there are potential issues of entitlement to an initial rating in excess of 30 percent for headaches and entitlement to a TDIU.  

Following the November 2011 rating decision, the Veteran's representative raised contentions to the effect that the Veteran disagreed with the initial 30 percent rating for headaches in July 2012.  Construed in a light most favorable to the Veteran, that statement constitutes a timely notice of disagreement with the AMC's November 2011 rating action which granted entitlement service connection for headaches and assigned the 30 percent rating.  Since the Veteran has submitted a timely notice of disagreement with respect to the assignment of an initial 30 percent rating for his service-connected headaches, VA is required to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, a Statement of the Case must be issued.  

In November 2006, VA received the Veteran's claim (VA Form 21-8940) of entitlement to a TDIU.  In June 2008, he reportedly anticipated retiring early than he originally intended due at least in part, to the manifestations of his PTSD.  Indeed, during his January 2010 psychiatric examination, it was noted that he had, in fact, retired from his job as a police officer.  

To date, VA has not adjudicated the claim of entitlement to a TDIU.  However, it is clearly ancillary to his claim of entitlement to an increased rating for PTSD.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  On remand, the Veteran's employment information should be obtained.  Additionally, he should be provided an examination to determine 

In light of the foregoing discussion, additional development of the record is warranted prior to further consideration by the Board.  

Accordingly, the case is remanded for the following actions:

1.  Issue the Veteran a Statement of the Case concerning his claim of entitlement to an initial rating in excess of his initial 30 percent rating for headaches.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2011). 

2.  Request that the Veteran provide the name and address of the police department from which he retired.  Then contact the police department directly and request copies of the documents associated with his retirement.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  When the actions in part 2 have been completed, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

4.  The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

If the Veteran fails to report for the scheduled examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  In this regard, it should be noted in writing if the notice to the Veteran was returned as undeliverable.  

5.  Thereafter, readjudicate the Veteran's TDIU claim. If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.


The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


